Exhibit 10.1

 

Execution Copy

 

SETTLEMENT AGREEMENT

 

dated as of

 

November 23, 2009

 

among

 

iBasis, Inc.,

 

KPN B.V.,

 

Celtic ICS Inc.,

 

and

 

Koninklijke KPN N.V.

 

--------------------------------------------------------------------------------


 

SETTLEMENT AGREEMENT

 

SETTLEMENT AGREEMENT (this “Agreement”) dated as of November 23, 2009 among
iBasis, Inc., a Delaware corporation (the “Company”), Koninklijke KPN N.V, a
public company incorporated under the laws of The Netherlands (“Parent”), KPN
B.V., a private limited liability company organized under the laws of The
Netherlands and a wholly owned subsidiary of Parent (“Purchaser”), and Celtic
ICS Inc., a Delaware corporation and a wholly owned subsidiary of Purchaser
(“Merger Subsidiary”).

 

W I T N E S S E T H :

 

WHEREAS, on July 28, 2009 Parent, Purchaser and Merger Subsidiary filed a
combined Tender Offer Statement and Rule 13E-3 Transaction Statement under cover
of Schedule TO (together with any amendments or supplements thereto, the
“Schedule TO”) with respect to the tender offer by Purchaser (as such offer has
been amended from time to time prior to the date hereof, the “Existing Offer”)
to purchase all outstanding shares of common stock, par value $0.001 per share,
of the Company not already owned by Purchaser (the Company’s outstanding shares
of common stock are hereinafter referred to as the “Shares”);

 

WHEREAS, the Board of Directors of the Company (the “Company Board”) has
established a special committee of the Company Board consisting solely of
independent directors (the “Special Committee”) to consider, review, evaluate,
negotiate and approve or reject the terms and conditions of the Existing Offer
and any modification thereto, and to determine whether such offer is fair to,
and in the best interests of, the stockholders of the Company (other than Parent
and its Affiliates);

 

WHEREAS, the Company, Parent and Purchaser desire that all claims in the
Delaware Litigation and New York Federal Litigation be dismissed with prejudice,
subject to the other terms and conditions of this Agreement;

 

WHEREAS, the Special Committee has determined to terminate the Rights Agreement,
subject to the other terms and conditions of this Agreement;

 

WHEREAS, the Special Committee has resolved to recommend that the Company’s
stockholders tender their Shares in the Offer; and

 

WHEREAS, Parent, Purchaser and Merger Subsidiary have agreed to amend the
Existing Offer to reflect such agreement (the Existing Offer as so amended and
as it may be amended from time to time in accordance with this Agreement, the
“Offer”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE 1
THE OFFER


 


SECTION 1.01.  THE OFFER, THE DISMISSAL OF THE LITIGATION AND THE TERMINATION OF
THE RIGHTS AGREEMENT.   (A)  SUBSTANTIALLY CONCURRENTLY WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL AMEND
THE OFFER TO (I) INCREASE THE PURCHASE PRICE TO $3.00 PER SHARE, NET TO THE
SELLER IN CASH (THE “OFFER PRICE”); (II)  PROVIDE THAT THE CONDITIONS TO THE
OFFER SHALL BE AS SET FORTH IN ANNEX I AND NO OTHERS; (III) PROVIDE THAT THE
EXPIRATION DATE OF THE OFFER SHALL BE DECEMBER 8, 2009 (THE “INITIAL EXPIRATION
DATE”); AND (IV) MAKE SUCH OTHER AMENDMENTS AS ARE NECESSARY OR APPROPRIATE TO
CONFORM TO THE REQUIREMENTS OF THIS AGREEMENT.


 


(B)       PURCHASER EXPRESSLY RESERVES THE RIGHT TO WAIVE ANY OF THE CONDITIONS
TO THE OFFER OTHER THAN THE MAJORITY OF THE MINORITY CONDITION, AND TO MAKE ANY
OTHER CHANGES IN THE TERMS OF OR CONDITIONS TO THE OFFER; PROVIDED THAT WITHOUT
THE PRIOR CONSENT OF THE COMPANY (PROVIDED THAT SUCH CONSENT HAS BEEN APPROVED
BY THE SPECIAL COMMITTEE), PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL NOT:


 

(I)    REDUCE THE AMOUNT OF THE CONSIDERATION TO BE PAID OR THE NUMBER OF SHARES
SOUGHT IN THE OFFER OR CHANGE THE FORM OF THE CONSIDERATION TO BE PAID IN THE
OFFER;

 

(II)   AMEND OR WAIVE SATISFACTION OF THE MAJORITY OF THE MINORITY CONDITION;

 

(III)  IMPOSE ADDITIONAL CONDITIONS TO THE OFFER;

 

(IV)  AMEND, MODIFY, SUPPLEMENT OR OTHERWISE CHANGE ANY OF THE CONDITIONS TO THE
OFFER SET FORTH IN ANNEX I;

 

(V)   AMEND ANY OTHER TERM OF THE OFFER IN ANY MANNER (A) ADVERSE TO THE
STOCKHOLDERS OF THE COMPANY (OTHER THAN PARENT AND ITS AFFILIATES) OR (B) THAT
WOULD REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE AGGREGATE, PREVENT,
MATERIALLY DELAY OR MATERIALLY IMPEDE THE CONSUMMATION OF THE OFFER; OR

 

(VI)  EXTEND THE EXPIRATION DATE OF THE OFFER EXCEPT AS OTHERWISE PROVIDED
HEREIN.

 

Notwithstanding clause (vi) above, Parent, Purchaser and Merger Subsidiary
(x) may extend the Offer for two successive periods not to exceed 10 business
days each following the Initial Expiration Date (each such additional period, an
“Additional Offer Period”) if any of the conditions is not satisfied or waived
on the Initial Expiration Date (the later of the Initial Expiration Date and the
expiration date of the final Additional Offer Period, if any, is referred to
herein as the “Final Expiration Date”), and (y) shall extend the Offer for the
minimum period required by any rule, regulation, interpretation or position of
the Securities and Exchange Commission (“SEC”) or the staff thereof applicable
to the Offer or any period otherwise required by applicable Law; provided that
in no event shall Parent, Purchaser and Merger Subsidiary be required or
permitted to

 

2

--------------------------------------------------------------------------------


 

extend the Offer beyond the End Date.  Following expiration of the Offer,
Parent, Purchaser and Merger Subsidiary may, in their sole discretion, provide a
subsequent offering period (“Subsequent Offering Period”) in accordance with
Rule 14d-11 of the 1934 Act.  Purchaser shall not terminate or withdraw the
Offer other than in connection with the effective termination of this Agreement
in accordance with Section 7.01 hereof.

 


(C)       SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND TO
THE SATISFACTION OR WAIVER OF THE CONDITIONS TO THE OFFER, PURCHASER SHALL, AND
PARENT SHALL CAUSE IT TO, ACCEPT FOR PAYMENT AND PAY FOR, PROMPTLY AFTER THE
EXPIRATION OF THE OFFER, ALL SHARES (I) VALIDLY TENDERED AND NOT WITHDRAWN
PURSUANT TO THE OFFER AND (II) VALIDLY TENDERED IN ANY SUBSEQUENT OFFERING
PERIOD (THE DATE ON WHICH SHARES ARE FIRST ACCEPTED FOR PAYMENT, THE “ACCEPTANCE
DATE”).


 


(D)       SUBSTANTIALLY CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL FILE WITH THE SEC AN
AMENDMENT TO THE SCHEDULE TO, WHICH SHALL INCLUDE A SUPPLEMENT TO THE OFFER TO
PURCHASE AND A REVISED FORM OF LETTER OF TRANSMITTAL REFLECTING THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT (COLLECTIVELY, TOGETHER WITH ANY
AMENDMENTS OR SUPPLEMENTS THERETO, THE “OFFER DOCUMENTS”), AND TO THE EXTENT
REQUIRED BY APPLICABLE U.S. FEDERAL SECURITIES LAWS, PARENT, PURCHASER AND
MERGER SUBSIDIARY SHALL CAUSE THE OFFER DOCUMENTS TO BE PROMPTLY DISSEMINATED TO
HOLDERS OF SHARES.  EACH OF PARENT, PURCHASER, MERGER SUBSIDIARY AND THE COMPANY
AGREES PROMPTLY TO CORRECT ANY INFORMATION PROVIDED BY IT OR ANY OF ITS
AFFILIATES FOR USE IN THE SCHEDULE TO AND THE OFFER DOCUMENTS IF AND TO THE
EXTENT THAT SUCH INFORMATION SHALL HAVE BECOME FALSE OR MISLEADING IN ANY
MATERIAL RESPECT.  PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL USE REASONABLE
BEST EFFORTS TO CAUSE THE SCHEDULE TO AS SO CORRECTED TO BE FILED WITH THE SEC
AND THE OFFER DOCUMENTS AS SO CORRECTED TO BE DISSEMINATED TO HOLDERS OF SHARES,
IN EACH CASE AS AND TO THE EXTENT REQUIRED BY APPLICABLE U.S. FEDERAL SECURITIES
LAWS.  THE COMPANY, THE SPECIAL COMMITTEE AND THEIR RESPECTIVE COUNSEL SHALL BE
GIVEN A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT ON ANY AMENDMENT TO THE
SCHEDULE TO AND THE OFFER DOCUMENTS EACH TIME BEFORE ANY SUCH DOCUMENT IS FILED
WITH THE SEC, AND PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL GIVE GOOD FAITH
CONSIDERATION TO ANY COMMENTS MADE BY THE COMPANY, THE SPECIAL COMMITTEE AND
THEIR RESPECTIVE COUNSEL.  PARENT, PURCHASER AND MERGER SUBSIDIARY SHALL PROVIDE
THE COMPANY, THE SPECIAL COMMITTEE AND THEIR RESPECTIVE COUNSEL WITH (I) ANY
COMMENTS OR OTHER COMMUNICATIONS, WHETHER WRITTEN OR ORAL, THAT PARENT,
PURCHASER, MERGER SUBSIDIARY OR THEIR RESPECTIVE AFFILIATES OR COUNSEL MAY
RECEIVE FROM TIME TO TIME FROM THE SEC OR ITS STAFF WITH RESPECT TO THE SCHEDULE
TO OR THE OFFER DOCUMENTS PROMPTLY AFTER RECEIPT OF THOSE COMMENTS OR OTHER
COMMUNICATIONS AND (II) A REASONABLE OPPORTUNITY TO PARTICIPATE IN THE RESPONSE
OF PARENT, PURCHASER AND MERGER SUBSIDIARY TO THOSE COMMENTS AND TO PROVIDE
COMMENTS ON THAT RESPONSE (TO WHICH GOOD FAITH CONSIDERATION SHALL BE GIVEN),
INCLUDING BY PARTICIPATING WITH PARENT, PURCHASER AND MERGER SUBSIDIARY OR THEIR
COUNSEL IN ANY DISCUSSIONS OR MEETINGS WITH THE SEC.  PARENT, PURCHASER AND
MERGER SUBSIDIARY AGREE TO USE REASONABLE BEST EFFORTS TO RESPOND PROMPTLY TO
ANY COMMENTS OF THE SEC OR ITS STAFF WITH RESPECT TO THE SCHEDULE TO OR THE
OFFER DOCUMENTS.

 

3

--------------------------------------------------------------------------------



 


(E)       SUBSTANTIALLY CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY, PARENT AND PURCHASER SHALL CAUSE TO BE EXECUTED AND
FILED WITH THE COURT OF CHANCERY OF THE STATE OF DELAWARE A STIPULATION AND
ORDER OF DISMISSAL WITH PREJUDICE IN THE DELAWARE LITIGATION IN THE FORM
ATTACHED AS EXHIBIT A HERETO.  ALL CLAIMS AND COUNTERCLAIMS IN THE DELAWARE
LITIGATION SHALL BE DISMISSED WITH PREJUDICE.  ANY OF THE PARTIES HERETO AND ANY
OF THEIR AFFILIATES, DIRECTORS, EMPLOYEES, OFFICERS, SUCCESSORS, AGENTS,
REPRESENTATIVES OR ASSIGNS MAY PLEAD THIS AGREEMENT AS A COMPLETE BAR TO ANY
SUCH DISMISSED CLAIM BROUGHT IN DEROGATION OF THIS SECTION 1.01(E).


 


(F)        SUBSTANTIALLY CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY, PARENT AND PURCHASER SHALL CAUSE TO BE EXECUTED AND
FILED WITH THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK A STIPULATION OF DISMISSAL WITH PREJUDICE IN THE NEW YORK FEDERAL
LITIGATION IN THE FORM ATTACHED AS EXHIBIT B HERETO.  ALL CLAIMS IN THE NEW YORK
FEDERAL LITIGATION SHALL BE DISMISSED WITH PREJUDICE.  ANY OF THE PARTIES HERETO
AND ANY OF THEIR AFFILIATES, DIRECTORS, EMPLOYEES, OFFICERS, SUCCESSORS, AGENTS,
REPRESENTATIVES OR ASSIGNS MAY PLEAD THIS AGREEMENT AS A COMPLETE BAR TO ANY
SUCH DISMISSED CLAIM BROUGHT IN DEROGATION OF THIS SECTION 1.01(F).


 


(G)       CONCURRENTLY WITH THE DISMISSAL WITH PREJUDICE OF ALL CLAIMS IN THE
DELAWARE LITIGATION AND THE NEW YORK FEDERAL LITIGATION, EACH OF THE COMPANY,
PARENT, AND PURCHASER, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES,
DIRECTORS, EMPLOYEES, OFFICERS, SUCCESSORS, AGENTS, REPRESENTATIVES AND ASSIGNS
(THE “RELEASING PARTIES”), SHALL RELEASE, DISCHARGE AND COVENANT NOT TO SUE EACH
OF THE OTHER RELEASING PARTIES FROM ALL ACTIONS, CAUSES OF ACTION, SUITS, DEBTS,
DUES, SUMS OF MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, SPECIALTIES, COVENANTS,
CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES, VARIANCES, TRESPASSES, DAMAGES,
JUDGMENTS, EXTENTS, EXECUTIONS, CLAIMS, COMPLAINTS AND DEMANDS WHATSOEVER, IN
LAW OR EQUITY, INCLUDING ANY AND ALL CLAIMS, RIGHTS OR CAUSES OF ACTION FOR
CONTRIBUTION, INDEMNIFICATION OR REIMBURSEMENT (“CLAIMS”), THAT ANY OF THE
RELEASING PARTIES NOW HAS OR HEREAFTER CAN, SHALL OR MAY HAVE, WHETHER
INDIVIDUALLY, REPRESENTATIVELY, DERIVATIVELY OR IN ANY OTHER CAPACITY, TO THE
EXTENT SUCH CLAIMS ARISE OUT OF OR ARE DIRECTLY RELATED TO THE ALLEGATIONS MADE
BY ANY PARTY IN THE DELAWARE LITIGATION OR THE NEW YORK FEDERAL LITIGATION. 
NOTWITHSTANDING THE AFORESAID, NOTHING HEREIN SHALL PREVENT LEGAL ACTION BY ANY
OF THE RELEASING PARTIES TO ENFORCE ANY TERM OR PROVISION OF THIS AGREEMENT OR
TO PREVENT LEGAL ACTION BY ANY OF THE RELEASING PARTIES FOR ACTIONS OR INACTIONS
TAKEN BY ANY PARTY AFTER THE DATE OF THIS AGREEMENT.


 


(H)       WITHIN FOUR BUSINESS DAYS FOLLOWING THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY AND THE SPECIAL COMMITTEE SHALL TAKE ALL ACTION NECESSARY
TO TERMINATE THE RIGHTS AGREEMENT BY ENTERING INTO AN AMENDMENT TO THE RIGHTS
AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO (THE “AMENDMENT”).  IN
FURTHERANCE OF THE FOREGOING, THE COMPANY BOARD (INCLUDING THE TWO PURCHASER
DESIGNEES THEREON) SHALL RATIFY SUCH AMENDMENT WITHIN SUCH FOUR BUSINESS DAY
PERIOD.  PURCHASER SHALL CAUSE ITS DESIGNEES ON THE COMPANY BOARD TO TAKE ALL
ACTIONS NECESSARY TO EFFECT THE PROVISIONS OF THIS PARAGRAPH (H), INCLUDING BY
ATTENDING AND VOTING IN FAVOR OF SUCH AMENDMENT AT ANY DULY CALLED MEETING OF
THE COMPANY BOARD OR SIGNING ANY ACTION BY WRITTEN CONSENT APPROVING SUCH
AMENDMENT.

 

4

--------------------------------------------------------------------------------



 


SECTION 1.02.  OTHER COMPANY ACTION.  (A)  THE COMPANY HEREBY CONSENTS TO THE
OFFER AND REPRESENTS THAT THE SPECIAL COMMITTEE, AT A MEETING DULY CALLED AND
HELD, HAS (I) APPROVED THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE OFFER, AND (II) RESOLVED (SUBJECT TO SECTION 4.01) TO RECOMMEND
THAT THE COMPANY’S STOCKHOLDERS TENDER THEIR SHARES IN THE OFFER.


 


(B)       THE COMPANY SHALL, OR SHALL CAUSE ITS TRANSFER AGENT TO, AS PROMPTLY
AS PRACTICABLE FURNISH PARENT WITH (I) A LIST OF ITS STOCKHOLDERS AND COMPUTER
DISK AND LAYOUT CONTAINING THE NAMES AND ADDRESSES OF ALL RECORD HOLDERS OF
SHARES, (II) A NOBO LIST AND COMPUTER DISK CONTAINING THE STOCKHOLDER
INFORMATION ON THE NOBO LIST AS OF THE MOST RECENT PRACTICABLE DATE, (III) A
CURRENT SECURITIES PARTICIPANT LIST FROM DTC AND A COPY IN ELECTRONIC FORM OF
ANY SUCH LIST FOR ALL DATES IN THE COMPANY’S OR ITS TRANSFER AGENT’S POSSESSION
SINCE DECEMBER 31, 2008, (IV) ONLINE ACCESS TO THE DTC SYSTEM FOR PARENT’S
INFORMATION AGENT FOR THE OFFER, OKAPI PARTNERS, TO OBTAIN ON A DAILY BASIS
GOING FORWARD DTC PARTICIPANT LISTS IN ELECTRONIC FORM AND (V) SUCH ADDITIONAL
INFORMATION (INCLUDING UPDATED INFORMATION ON ANY SHARES HELD IN ANY EMPLOYEE
PLANS, TRANSFER SHEETS ADDRESS CORRECTIONS) AND SUCH OTHER ASSISTANCE AS PARENT
OR ITS INFORMATION AGENT FOR THE OFFER MAY REASONABLY REQUEST IN CONNECTION WITH
THE OFFER.


 


(C)       SUBSTANTIALLY CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE COMPANY (I) SHALL FILE WITH THE SEC AND, TO THE EXTENT REQUIRED
BY APPLICABLE U.S. FEDERAL SECURITIES LAWS, DISSEMINATE TO HOLDERS OF SHARES AN
AMENDMENT TO THE SOLICITATION/RECOMMENDATION STATEMENT ON SCHEDULE 14D-9 FILED
BY THE COMPANY ON JULY 30, 2009 (TOGETHER WITH ANY AMENDMENTS OR SUPPLEMENTS
THERETO, THE “SCHEDULE 14D-9”) THAT SHALL REFLECT THE RECOMMENDATIONS OF THE
SPECIAL COMMITTEE REFERRED TO ABOVE AND (II)  SHALL JOIN AS A RULE 13E-3 FILING
PERSON WITH PARENT, PURCHASER AND MERGER SUBSIDIARY ON THE SCHEDULE TO (AND EACH
AMENDMENT THERETO).  EACH OF THE COMPANY, PARENT, PURCHASER AND MERGER
SUBSIDIARY AGREES PROMPTLY TO CORRECT ANY INFORMATION PROVIDED BY IT FOR USE IN
THE SCHEDULE 14D-9 IF AND TO THE EXTENT THAT SUCH INFORMATION SHALL HAVE BECOME
FALSE OR MISLEADING IN ANY MATERIAL RESPECT.  THE COMPANY SHALL USE REASONABLE
BEST EFFORTS TO CAUSE THE SCHEDULE 14D-9 AS SO CORRECTED TO BE FILED WITH THE
SEC AND TO BE DISSEMINATED TO HOLDERS OF SHARES, IN EACH CASE AS AND TO THE
EXTENT REQUIRED BY APPLICABLE U.S. FEDERAL SECURITIES LAWS.  PARENT, PURCHASER,
MERGER SUBSIDIARY AND THEIR COUNSEL SHALL BE GIVEN A REASONABLE OPPORTUNITY TO
REVIEW AND COMMENT ON ANY AMENDMENT TO THE SCHEDULE 14D-9 EACH TIME BEFORE IT IS
FILED WITH THE SEC, AND THE COMPANY SHALL GIVE REASONABLE AND GOOD FAITH
CONSIDERATION TO ANY COMMENTS MADE BY PARENT, PURCHASER, MERGER SUBSIDIARY AND
THEIR COUNSEL.  THE COMPANY SHALL PROVIDE PARENT, PURCHASER, MERGER SUBSIDIARY
AND THEIR COUNSEL WITH (X) ANY COMMENTS OR OTHER COMMUNICATIONS, WHETHER WRITTEN
OR ORAL, THAT THE COMPANY, THE SPECIAL COMMITTEE OR THEIR RESPECTIVE COUNSEL MAY
RECEIVE FROM TIME TO TIME FROM THE SEC OR ITS STAFF WITH RESPECT TO THE SCHEDULE
14D-9 PROMPTLY AFTER RECEIPT OF THOSE COMMENTS OR OTHER COMMUNICATIONS AND (Y) A
REASONABLE OPPORTUNITY TO PARTICIPATE IN THE COMPANY’S RESPONSE TO THOSE
COMMENTS AND TO PROVIDE COMMENTS ON THAT RESPONSE (TO WHICH GOOD FAITH
CONSIDERATION SHALL BE GIVEN), INCLUDING BY PARTICIPATING WITH THE COMPANY, THE
SPECIAL COMMITTEE OR THEIR COUNSEL IN ANY DISCUSSIONS OR MEETINGS WITH THE SEC. 
THE COMPANY AGREES TO USE REASONABLE BEST EFFORTS TO RESPOND PROMPTLY TO ANY
COMMENTS OF THE SEC OR ITS STAFF WITH RESPECT TO THE SCHEDULE 14D-9.

 

5

--------------------------------------------------------------------------------



 


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company represents and warrants to Parent, Purchaser and Merger Subsidiary
that:

 


SECTION 2.01.  CORPORATE AUTHORIZATION.  (A)  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND THE CONSUMMATION BY THE COMPANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY ARE WITHIN THE COMPANY’S CORPORATE
POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF THE COMPANY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY PARENT,
PURCHASER AND MERGER SUBSIDIARY, CONSTITUTES A VALID AND BINDING AGREEMENT OF
THE COMPANY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS.


 


(B)       THE SPECIAL COMMITTEE HAS BEEN DULY AUTHORIZED AND CONSTITUTED AND AT
A MEETING DULY CALLED AND HELD HAS UNANIMOUSLY ADOPTED RESOLUTIONS RECOMMENDING
(SUBJECT TO SECTION 4.01) THAT THE COMPANY’S STOCKHOLDERS TENDER THEIR SHARES IN
THE OFFER (THE “SPECIAL COMMITTEE RECOMMENDATION”), AND SUCH RESOLUTIONS HAVE
NOT BEEN AMENDED OR WITHDRAWN.


 


SECTION 2.02.  DISCLOSURE DOCUMENTS.  THE INFORMATION WITH RESPECT TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES THAT THE COMPANY SUPPLIES TO PARENT,
PURCHASER AND MERGER SUBSIDIARY SPECIFICALLY FOR USE IN THE SCHEDULE TO AND THE
OFFER DOCUMENTS, AT THE TIME OF THE FILING OF THE SCHEDULE TO OR ANY AMENDMENT
OR SUPPLEMENT THERETO, AT THE TIME OF ANY DISTRIBUTION OR DISSEMINATION OF THE
OFFER DOCUMENTS AND AT THE TIME OF THE CONSUMMATION OF THE OFFER, WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


 


SECTION 2.03.  FINDERS’ FEES.  EXCEPT FOR THE COMPANY FINANCIAL ADVISOR, THERE
IS NO INVESTMENT BANKER, BROKER, FINDER OR OTHER INTERMEDIARY THAT HAS BEEN
RETAINED BY OR IS AUTHORIZED TO ACT ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS OR DIRECTORS WHO MIGHT BE
ENTITLED TO ANY FEE OR COMMISSION FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


SECTION 2.04.  OPINION OF FINANCIAL ADVISOR.  THE SPECIAL COMMITTEE HAS RECEIVED
AN OPINION OF JEFFERIES & COMPANY, INC., FINANCIAL ADVISOR TO THE SPECIAL
COMMITTEE (THE “COMPANY FINANCIAL ADVISOR”), TO THE EFFECT THAT, AS OF
NOVEMBER 22, 2009, THE CONSIDERATION TO BE PAID PURSUANT TO THE OFFER AND THE
SHORT FORM MERGER IS FAIR TO THE COMPANY’S STOCKHOLDERS (OTHER THAN PARENT OR
ITS AFFILIATES) FROM A FINANCIAL POINT OF VIEW.

 

6

--------------------------------------------------------------------------------



 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PARENT


 

Parent represents and warrants to the Company that:

 


SECTION 3.01.  CORPORATE AUTHORIZATION.  THE EXECUTION, DELIVERY AND PERFORMANCE
BY PARENT, PURCHASER AND MERGER SUBSIDIARY OF THIS AGREEMENT AND THE
CONSUMMATION BY PARENT, PURCHASER AND MERGER SUBSIDIARY OF THE TRANSACTIONS
CONTEMPLATED HEREBY ARE WITHIN THE CORPORATE POWERS OF PARENT, PURCHASER AND
MERGER SUBSIDIARY AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY EACH OF PARENT,
PURCHASER AND MERGER SUBSIDIARY AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION
AND DELIVERY BY THE COMPANY, CONSTITUTES A VALID AND BINDING AGREEMENT OF EACH
OF PARENT, PURCHASER AND MERGER SUBSIDIARY, ENFORCEABLE AGAINST IT IN ACCORDANCE
WITH ITS TERMS.


 


SECTION 3.02.  DISCLOSURE DOCUMENTS.  THE INFORMATION WITH RESPECT TO PARENT AND
ANY OF ITS AFFILIATES THAT PARENT SUPPLIES TO THE COMPANY SPECIFICALLY FOR USE
IN ANY DOCUMENT TO BE FILED BY THE COMPANY WITH THE SEC IN CONNECTION WITH THE
OFFER WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING AT THE TIME OF THE FILING OF SUCH COMPANY DISCLOSURE
DOCUMENT OR ANY SUPPLEMENT OR AMENDMENT THERETO AND AT THE TIME OF ANY
DISTRIBUTION OR DISSEMINATION THEREOF.


 


SECTION 3.03.  FUNDS.  PARENT HAS, OR WILL HAVE AT THE ACCEPTANCE DATE,
SUFFICIENT FUNDS TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING
CONSUMMATING THE OFFER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND PAYING ALL FEES AND EXPENSES RELATING TO SUCH TRANSACTIONS.


 


ARTICLE 4
COVENANTS OF THE COMPANY


 


SECTION 4.01.  ADVERSE RECOMMENDATION CHANGE.  THE SPECIAL COMMITTEE SHALL
(A) RECOMMEND THAT THE COMPANY’S STOCKHOLDERS, OTHER THAN PARENT AND ITS
AFFILIATES, TENDER THEIR SHARES IN THE OFFER AND (B) NOT WITHHOLD, WITHDRAW,
QUALIFY OR MODIFY IN A MANNER ADVERSE TO PARENT OR FAIL TO MAKE THE SPECIAL
COMMITTEE RECOMMENDATION OR PUBLICLY RECOMMEND OR ANNOUNCE ITS INTENTION TO TAKE
ANY ACTION OR MAKE ANY STATEMENT INCONSISTENT WITH THE SPECIAL COMMITTEE
RECOMMENDATION (COLLECTIVELY, AN “ADVERSE RECOMMENDATION CHANGE”).  HOWEVER, IF
THE SPECIAL COMMITTEE DETERMINES IN GOOD FAITH (AFTER CONSIDERING THE ADVICE OF
ITS OUTSIDE LEGAL AND FINANCIAL ADVISORS) THAT CONTINUING TO RECOMMEND THAT THE
COMPANY’S STOCKHOLDERS TENDER THEIR SHARES IN THE OFFER COULD BE REASONABLY
DETERMINED TO BE INCONSISTENT WITH ITS FIDUCIARY DUTIES UNDER DELAWARE LAW, THEN
THE SPECIAL COMMITTEE MAY MAKE AN ADVERSE RECOMMENDATION CHANGE, IN WHICH CASE
THE OBLIGATIONS OF THE SPECIAL COMMITTEE AND THE COMPANY BOARD UNDER THIS
SECTION 4.01 SHALL CEASE; PROVIDED THAT THE SPECIAL COMMITTEE MAY NOT MAKE AN
ADVERSE RECOMMENDATION CHANGE UNTIL AFTER AT LEAST 48 HOURS FOLLOWING PARENT’S
RECEIPT OF WRITTEN NOTICE FROM THE COMPANY ADVISING PARENT THAT THE SPECIAL
COMMITTEE

 

7

--------------------------------------------------------------------------------



 


INTENDS TO MAKE SUCH AN ADVERSE RECOMMENDATION CHANGE AND THE REASONS THEREFOR
AND THE SPECIAL COMMITTEE CONSIDERS ANY MODIFICATIONS PROPOSED BY PARENT DURING
SUCH 48-HOUR PERIOD IN ORDER TO ELIMINATE THE NEED FOR SUCH ADVERSE
RECOMMENDATION CHANGE.


 


SECTION 4.02.  OTHER ACTIONS.  NONE OF THE COMPANY, THE COMPANY BOARD OR THE
SPECIAL COMMITTEE, OR ANY MEMBERS THEREOF, SHALL (A) ADOPT OR PROPOSE TO ADOPT
ANY STOCKHOLDER RIGHTS PLAN PRIOR TO THE TERMINATION OF THIS AGREEMENT PURSUANT
TO SECTION 7.01 HEREOF OR (B) COMMENCE OR THREATEN TO COMMENCE ANY ACTION, SUIT
OR OTHER PROCEEDING AGAINST PARENT, PURCHASER, MERGER SUBSIDIARY, ANY OF THEIR
RESPECTIVE AFFILIATES, DIRECTORS OR OFFICERS OR ANY OTHER PERSON SEEKING TO, OR
THAT WOULD REASONABLY BE EXPECTED TO, IMPEDE, FRUSTRATE, PREVENT, ENJOIN, ALTER
OR MATERIALLY DELAY THE OFFER OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, BUT
ONLY TO THE EXTENT THAT ANY SUCH ACTION, SUIT OR OTHER PROCEEDING IS BASED
PRIMARILY ON FACTS KNOWN TO THE MEMBERS OF THE SPECIAL COMMITTEE AS OF THE DATE
OF THIS AGREEMENT.


 


SECTION 4.03.  BOARD RESIGNATIONS.  AT OR PRIOR TO THE ACCEPTANCE DATE, (1) THE
COMPANY BOARD SHALL AMEND THE BYLAWS OF THE COMPANY TO DELETE SECTION 3.2 OF
SUCH BYLAWS IN ITS ENTIRETY AND TO AMEND SECTION 8.1(I)(B) OF SUCH BYLAWS TO
READ, IN ITS ENTIRETY, “BY RESOLUTION OF THE BOARD OF DIRECTORS” (THE “SPECIFIED
BYLAW AMENDMENTS”); PROVIDED THAT PARENT SHALL CAUSE ITS DESIGNEES ON THE
COMPANY BOARD TO APPROVE SUCH AMENDMENTS, AND (2) THE COMPANY SHALL OBTAIN THE
RESIGNATION OF EACH OF ITS CURRENT DIRECTORS (OTHER THAN PURCHASER’S DESIGNEES),
EFFECTIVE AS OF THE ACCEPTANCE DATE, AND TAKE ALL OTHER ACTION NECESSARY TO
CAUSE PURCHASER’S DESIGNEES TO BE ELECTED OR APPOINTED TO THE COMPANY BOARD
EFFECTIVE AS OF THE ACCEPTANCE DATE.  THE COMPANY’S OBLIGATIONS TO APPOINT
PURCHASER’S DESIGNEES TO THE COMPANY BOARD SHALL BE SUBJECT TO SECTION 14(F) OF
THE 1934 ACT AND RULE 14F-1 THEREUNDER.  SUBJECT TO PURCHASER’S OBLIGATIONS SET
FORTH IN THE LAST SENTENCE OF THIS SECTION 4.03, THE COMPANY SHALL USE
REASONABLE BEST EFFORTS TO PROMPTLY TAKE ALL ACTIONS REQUIRED PURSUANT TO
SECTION 14(F) AND RULE 14F-1 IN ORDER TO FULFILL ITS OBLIGATIONS UNDER THIS
SECTION 4.03, INCLUDING MAILING TO STOCKHOLDERS THE INFORMATION REQUIRED UNDER
SECTION 14(F) AND RULE 14F-1 AS IS NECESSARY TO ENABLE PARENT’S DESIGNEES TO BE
ELECTED OR APPOINTED TO THE COMPANY BOARD.  WITHOUT LIMITING THE FOREGOING, THE
COMPANY SHALL (SUBJECT TO THE LAST SENTENCE OF THIS SECTION 4.03) FILE WITH THE
SEC AND MAIL TO STOCKHOLDERS OF THE COMPANY NO LATER THAN 10 CALENDAR DAYS PRIOR
TO THE INITIAL EXPIRATION DATE (UNLESS A SHORTER PERIOD IS PERMITTED BY THE SEC)
THE INFORMATION REQUIRED UNDER SECTION 14(F) AND RULE 14F-1 AS IS NECESSARY TO
ENABLE PARENT’S DESIGNEES TO BE ELECTED OR APPOINTED TO THE COMPANY BOARD.
 PARENT SHALL SUPPLY TO THE COMPANY ANY INFORMATION WITH RESPECT TO ITSELF AND
ITS DESIGNEES, OFFICERS, DIRECTORS AND AFFILIATES TO THE EXTENT REQUIRED BY
SECTION 14(F) AND RULE 14F-1 NO LATER THAN 12:00 NOON, NEW YORK TIME, ON
NOVEMBER 25, 2009.


 


SECTION 4.04.  COMPENSATION ARRANGEMENTS.  PRIOR TO THE ACCEPTANCE DATE, THE
COMPANY (ACTING THROUGH ITS SPECIAL COMMITTEE) WILL TAKE ALL STEPS THAT MAY BE
NECESSARY OR ADVISABLE TO CAUSE EACH CHANGE IN CONTROL ARRANGEMENT ENTERED INTO
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES PRIOR TO, ON OR AFTER THE DATE HEREOF
TO BE APPROVED BY THE SPECIAL COMMITTEE (COMPRISED SOLELY OF “INDEPENDENT
DIRECTORS”) IN ACCORDANCE WITH THE REQUIREMENTS OF RULE 14D-10(D)(2) UNDER THE
1934 ACT AND THE INSTRUCTIONS THERETO AS AN “EMPLOYMENT COMPENSATION, SEVERANCE
OR OTHER EMPLOYEE BENEFIT ARRANGEMENT” WITHIN

 

8

--------------------------------------------------------------------------------



 


THE MEANING OF RULE 14D-10(D)(2) UNDER THE 1934 ACT AND TO SATISFY THE
REQUIREMENTS OF THE NON-EXCLUSIVE SAFE HARBOR SET FORTH IN RULE 14D-10(D) OF THE
1934 ACT.  “CHANGE IN CONTROL ARRANGEMENT” MEANS EACH PLAN, PROGRAM, AGREEMENT,
ARRANGEMENT OR UNDERSTANDING OF THE COMPANY OR ANY OF ITS SUBSIDIARIES PURSUANT
TO WHICH ANY HOLDER OF SHARES COULD BECOME ENTITLED TO (I) ANY ADDITIONAL
COMPENSATION, ENHANCED SEVERANCE OR OTHER BENEFITS OR ANY ACCELERATION OF THE
TIME OF PAYMENT OR VESTING OF ANY COMPENSATION, SEVERANCE OR OTHER BENEFITS OR
ANY FUNDING OF ANY COMPENSATION OR BENEFITS BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, IN EACH CASE AS A RESULT OF THE OFFER, THE MERGER OR ANY OF THE
OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (ALONE OR IN COMBINATION WITH
ANY OTHER EVENT), OR (II) ANY OTHER COMPENSATION OR BENEFITS FROM THE COMPANY OR
ANY OF ITS SUBSIDIARIES RELATED TO OR CONTINGENT UPON OR THE VALUE OF WHICH
WOULD BE CALCULATED ON THE BASIS OF THE OFFER, THE MERGER OR ANY OF THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (ALONE OR IN COMBINATION WITH ANY
OTHER EVENT).


 


ARTICLE 5
COVENANTS OF PARENT


 


SECTION 5.01.  OBLIGATIONS OF MERGER SUBSIDIARY.  PARENT SHALL TAKE ALL ACTION
NECESSARY TO CAUSE EACH OF PURCHASER AND MERGER SUBSIDIARY TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND TO CONSUMMATE THE OFFER ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT.


 


ARTICLE 6
COVENANTS OF PARENT AND THE COMPANY


 

The parties hereto agree that:

 


SECTION 6.01.  PUBLIC ANNOUNCEMENTS.  PARENT AND THE COMPANY SHALL CONSULT WITH
EACH OTHER BEFORE ISSUING ANY PRESS RELEASE OR MAKING ANY OTHER PUBLIC STATEMENT
WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
EXCEPT AS MAY BE REQUIRED BY LAW OR ANY LISTING AGREEMENT WITH OR RULE OF ANY
NATIONAL SECURITIES EXCHANGE, SHALL NOT ISSUE ANY SUCH PRESS RELEASE OR MAKE ANY
SUCH OTHER PUBLIC STATEMENT OR SCHEDULE ANY SUCH PRESS CONFERENCE OR CONFERENCE
CALL BEFORE SUCH CONSULTATION; PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
(X) PARENT OR THE COMPANY FROM MAKING ANY STATEMENT RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY PRESS INTERVIEW SO LONG AS
(I) SUCH INTERVIEW IS CONDUCTED IN THE ORDINARY COURSE OF BUSINESS, (II)  THE
DISCUSSION OF THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY ARE
INCIDENTAL TO, AND NOT THE PRIMARY TOPIC OF, SUCH INTERVIEW AND (III) SUCH
STATEMENT IS CONSISTENT WITH (INCLUDING IN SCOPE) A MUTUALLY AGREED SET OF
QUESTIONS AND ANSWERS OR (Y) THE COMPANY OR THE SPECIAL COMMITTEE FROM ISSUING
ANY PRESS RELEASE OR MAKING ANY OTHER PUBLIC STATEMENT, UPON THE SPECIAL
COMMITTEE MAKING AN ADVERSE RECOMMENDATION CHANGE IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


 


SECTION 6.02.  DIRECTOR OPTIONS.  ON THE ACCEPTANCE DATE, EACH UNVESTED COMPANY
STOCK OPTION (AS DEFINED IN SECTION 6.03(B)) HELD BY A MEMBER OF THE


 


9

--------------------------------------------------------------------------------



 


COMPANY BOARD SHALL FULLY VEST AND BECOME EXERCISABLE, AND, TO THE EXTENT NOT
PREVIOUSLY EXERCISED, SHALL BE TREATED UPON THE EFFECTIVE TIME IN THE SAME
MANNER AS OTHER COMPANY STOCK OPTIONS PURSUANT TO SECTION 6.03(B).  PRIOR TO THE
ACCEPTANCE DATE, THE COMPANY SHALL TAKE ALL ACTIONS AS ARE NECESSARY TO GIVE
EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS SECTION 6.02.


 


SECTION 6.03.  MERGER WITHOUT MEETING OF STOCKHOLDERS.  (A) IF AS A RESULT OF
THE CONSUMMATION OF THE OFFER (INCLUDING ANY SUBSEQUENT OFFERING PERIOD), PARENT
AND ITS AFFILIATES SHALL COLLECTIVELY OWN AT LEAST 90% OF THE OUTSTANDING
SHARES, THEN PARENT AND ITS AFFILIATES SHALL CAUSE ALL SHARES OWNED BY THEM TO
BE CONTRIBUTED TO MERGER SUBSIDIARY AND THE PARTIES SHALL TAKE ALL NECESSARY AND
APPROPRIATE ACTION TO CAUSE THE MERGER OF MERGER SUBSIDIARY WITH AND INTO THE
COMPANY (THE “SHORT FORM MERGER”) TO BECOME EFFECTIVE AS SOON AS PRACTICABLE, AS
CONTEMPLATED IN THE OFFER WITHOUT A MEETING OF STOCKHOLDERS OF THE COMPANY IN
ACCORDANCE WITH SECTION 253 OF THE DGCL.


 


(B)       AT OR IMMEDIATELY PRIOR TO THE EFFECTIVE TIME OF THE SHORT FORM MERGER
(THE “EFFECTIVE TIME”), EACH OPTION TO PURCHASE SHARES OUTSTANDING UNDER THE
IBASIS AMENDED AND RESTATED 1997 STOCK INCENTIVE PLAN OR THE IBASIS 2007 STOCK
PLAN (THE “COMPANY STOCK PLANS”) OR OTHERWISE (EACH SUCH OPTION, A “COMPANY
STOCK OPTION”), WHETHER OR NOT VESTED OR EXERCISABLE, SHALL VEST AND BE
CANCELED, AND THE COMPANY SHALL PAY THE HOLDER OF ANY SUCH COMPANY STOCK OPTION
AT OR PROMPTLY AFTER THE EFFECTIVE TIME AN AMOUNT IN CASH EQUAL TO THE PRODUCT
OF (I) THE EXCESS, IF ANY, OF THE OFFER PRICE OVER THE APPLICABLE EXERCISE PRICE
PER SHARE OF SUCH OPTION AND (II) THE NUMBER OF SHARES SUBJECT TO SUCH COMPANY
STOCK OPTION IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.  PRIOR TO THE EFFECTIVE
TIME, THE COMPANY SHALL TAKE ALL ACTIONS AS ARE NECESSARY TO GIVE EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS SECTION 6.02(B).


 


ARTICLE 7


TERMINATION


 


SECTION 7.01.  TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AND THE OFFER MAY
BE ABANDONED:


 


(A)       AT ANY TIME PRIOR TO THE EFFECTIVE TIME BY MUTUAL WRITTEN AGREEMENT OF
THE COMPANY (PROVIDED THAT SUCH TERMINATION HAS BEEN APPROVED BY THE SPECIAL
COMMITTEE) AND PARENT;


 


(B)       BY EITHER THE COMPANY (PROVIDED THAT SUCH TERMINATION HAS BEEN
APPROVED BY THE SPECIAL COMMITTEE) OR PARENT PRIOR TO THE ACCEPTANCE DATE, IF:


 

(I)           THE ACCEPTANCE DATE SHALL NOT HAVE OCCURRED ON OR BEFORE
JANUARY 8, 2010 (THE “END DATE”); PROVIDED THAT THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 7.01(B)(I) SHALL NOT BE AVAILABLE TO ANY
PARTY WHOSE BREACH OF ANY PROVISION OF THIS AGREEMENT RESULTS IN THE FAILURE OF
THE OFFER TO BE CONSUMMATED BY SUCH TIME; OR

 

10

--------------------------------------------------------------------------------


 

(II)          THERE IS A LAW OR FINAL NON-APPEALABLE JUDGMENT, INJUNCTION, ORDER
OR DECREE OF ANY GOVERNMENTAL AUTHORITY WITH COMPETENT JURISDICTION RESTRAINING,
PROHIBITING OR OTHERWISE MAKING ILLEGAL THE CONSUMMATION OF THE OFFER;

 


(C)       BY PARENT PRIOR TO THE ACCEPTANCE DATE IF, PRIOR TO THE ACCEPTANCE
DATE THE SPECIAL COMMITTEE SHALL HAVE MADE AN ADVERSE RECOMMENDATION CHANGE THAT
REMAINS IN EFFECT; OR


 


(D)       BY THE COMPANY IF (A) PURCHASER SHALL HAVE TERMINATED THE OFFER (OTHER
THAN IN CONNECTION WITH A VALID TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH
THIS SECTION 7.01), OR (B) PURCHASER SHALL FAIL TO ACCEPT FOR PAYMENT AND PAY
FOR SHARES VALIDLY TENDERED AND NOT WITHDRAWN IN THE OFFER AT THE EXPIRATION
THEREOF SUBJECT TO AND IN ACCORDANCE WITH ARTICLE 1 HEREOF.


 

The party desiring to terminate this Agreement pursuant to this Section 7.01
(other than pursuant to Section 7.01(a)) shall give written notice of such
termination to the other party, which notice shall identify the specific section
and subsection of this Agreement pursuant to which such termination is being
effected.

 


SECTION 7.02.  EFFECT OF TERMINATION.  IF THIS AGREEMENT IS TERMINATED PURSUANT
TO SECTION 7.01, THIS AGREEMENT SHALL BECOME VOID AND OF NO EFFECT WITH NO
LIABILITY ON THE PART OF ANY PARTY (OR ANY STOCKHOLDER, DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR ADVISOR OF SUCH PARTY) TO THE OTHER PARTY HERETO; PROVIDED
THAT IF SUCH TERMINATION SHALL RESULT FROM A MATERIAL BREACH OF THIS AGREEMENT,
SUCH PARTY SHALL BE FULLY LIABLE FOR ANY AND ALL LIABILITIES AND DAMAGES
INCURRED OR SUFFERED BY THE OTHER PARTY AS A RESULT OF SUCH BREACH.  THE
PROVISIONS OF SECTION 1.01(E), SECTION 1.01(F), SECTION 1.01(G),
SECTION 1.01(H), SECTION 4.02(B) AND ARTICLE 8 SHALL SURVIVE ANY TERMINATION
HEREOF PURSUANT TO SECTION 7.01.


 


ARTICLE 8


MISCELLANEOUS


 


SECTION 8.01.  NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO ANY
PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE TRANSMISSION AND
ELECTRONIC MAIL TRANSMISSION, SO LONG AS A RECEIPT OF SUCH E-MAIL IS REQUESTED
AND RECEIVED) AND SHALL BE GIVEN,


 

if to Parent, Purchaser or Merger Subsidiary, to:

 

Koninklijke KPN N.V.
Maanplein 55
2516 CK, The Hague, The Netherlands

Attention:  Michel Hoekstra
Facsimile No.:  31 70 4460675

e-mail:  michel.hoekstra@kpn.com

 

11

--------------------------------------------------------------------------------


 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attention:  Mark I. Greene, Esq.

Facsimile No.:  (212) 474-3700

e-mail:  mgreene@cravath.com

 

if to the Company, to:

 

Special Committee of the Board of Directors

c/o iBasis, Inc.
20 Second Avenue
Burlington, MA 01803

Attention:  Chairman of the Special Committee of the Board of Directors

Facsimile No.:  781-505-7300

 

with copies to:

 

iBasis, Inc.
20 Second Avenue
Burlington, MA 01803

Attention:  Mark S. Flynn

Facsimile No.:  (781) 505-7970

e-mail:  mflynn@ibasis.net

 

and

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C.

One Financial Center

Boston, Massachusetts 02111

Attention:  Michael L. Fantozzi, Esq.

Facsimile No.:  (617) 542-2241

e-mail :  MLFantozzi@mintz.com

 

and

 

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention:

Dennis J. Friedman, Esq.

 

Eduardo Gallardo, Esq.

Facsimile No.: (212) 351-6201

e-mail:

dfriedman@gibsondunn.com

 

egallardo@gibsondunn.com

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other

 

12

--------------------------------------------------------------------------------


 

communications shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5 p.m. on a business day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding business day in the place of receipt.

 


SECTION 8.02.  SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN AND IN ANY
CERTIFICATE OR OTHER WRITING DELIVERED PURSUANT HERETO SHALL NOT SURVIVE THE
ACCEPTANCE DATE, EXCEPT FOR THOSE COVENANTS CONTAINED HEREIN TO THE EXTENT THAT
BY THEIR TERMS APPLY OR ARE TO BE PERFORMED AFTER THE ACCEPTANCE DATE.


 


SECTION 8.03.  AMENDMENTS AND WAIVERS.  (A)  ANY PROVISION OF THIS AGREEMENT MAY
BE AMENDED OR WAIVED PRIOR TO THE EFFECTIVE TIME IF, BUT ONLY IF, SUCH AMENDMENT
OR WAIVER IS IN WRITING AND IS SIGNED, IN THE CASE OF AN AMENDMENT, BY EACH
PARTY TO THIS AGREEMENT OR, IN THE CASE OF A WAIVER, BY EACH PARTY AGAINST WHOM
THE WAIVER IS TO BE EFFECTIVE; PROVIDED THAT ANY SUCH AMENDMENT OR WAIVER BY THE
COMPANY SHALL REQUIRE THE APPROVAL OF THE SPECIAL COMMITTEE.


 


(B)       NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.


 


SECTION 8.04.  EXPENSES.  ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THIS AGREEMENT SHALL BE PAID BY THE PARTY INCURRING SUCH COST OR EXPENSE.


 


SECTION 8.05.  BINDING EFFECT; BENEFIT; ASSIGNMENT.  (A)  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NO PROVISION OF THIS
AGREEMENT IS INTENDED TO CONFER ANY RIGHTS, BENEFITS, REMEDIES, OBLIGATIONS OR
LIABILITIES HEREUNDER UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.


 


(B)       NO PARTY MAY ASSIGN, DELEGATE OR OTHERWISE TRANSFER ANY OF ITS RIGHTS
OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF EACH OTHER PARTY
HERETO.


 


SECTION 8.06.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SUCH STATE.


 


SECTION 8.07.  JURISDICTION.  THE PARTIES HERETO AGREE THAT ANY SUIT, ACTION OR
PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING
OUT OF OR IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE BROUGHT IN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE IN AND FOR NEW CASTLE COUNTY, DELAWARE, AND EACH OF THE PARTIES HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT (AND OF THE
APPROPRIATE APPELLATE COURTS THEREFROM) IN ANY SUCH SUIT, ACTION OR PROCEEDING
AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH


 


13

--------------------------------------------------------------------------------



 


SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
TO THE EXTENT THE CHANCERY COURT DETERMINES THAT IT LACKS SUBJECT MATTER
JURISDICTION OVER ANY SUCH COURT PROCEEDING CONTEMPLATED HEREIN, THE PARTIES
HEREBY AGREE THAT SUCH PROCEEDING CAN AND THEN SHALL BE BROUGHT ONLY IN ANY
OTHER APPROPRIATE DELAWARE STATE COURT OR FEDERAL COURT SITTING IN DELAWARE AND
THE PARTIES WILL NOT CHALLENGE THE VENUE AS DESCRIBED HEREIN.  PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE
WORLD, WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT.  WITHOUT
LIMITING THE FOREGOING, EACH PARTY AGREES THAT SERVICE OF PROCESS ON SUCH PARTY
AS PROVIDED IN SECTION 8.01 SHALL BE DEEMED EFFECTIVE SERVICE OF PROCESS ON SUCH
PARTY.


 


SECTION 8.08.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 8.09.  COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT
AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.  THIS
AGREEMENT SHALL BECOME EFFECTIVE WHEN EACH PARTY HERETO SHALL HAVE RECEIVED A
COUNTERPART HEREOF SIGNED BY ALL OF THE OTHER PARTIES HERETO.  UNTIL AND UNLESS
EACH PARTY HAS RECEIVED A COUNTERPART HEREOF SIGNED BY THE OTHER PARTY HERETO,
THIS AGREEMENT SHALL HAVE NO EFFECT AND NO PARTY SHALL HAVE ANY RIGHT OR
OBLIGATION HEREUNDER (WHETHER BY VIRTUE OF ANY OTHER ORAL OR WRITTEN AGREEMENT
OR OTHER COMMUNICATION).


 


SECTION 8.10.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH ORAL AND WRITTEN, AMONG
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


SECTION 8.11.  SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OR OTHER GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED SO
LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY
IS NOT AFFECTED IN ANY MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH A
DETERMINATION, THE PARTIES SHALL NEGOTIATE IN GOOD FAITH TO MODIFY THIS
AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE IN AN ACCEPTABLE MANNER IN ORDER THAT THE TRANSACTIONS CONTEMPLATED
HEREBY BE CONSUMMATED AS ORIGINALLY CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


SECTION 8.12.  SPECIFIC PERFORMANCE.  THE PARTIES HERETO AGREE THAT IRREPARABLE
DAMAGE WOULD OCCUR IF ANY PROVISION OF THIS AGREEMENT WERE NOT PERFORMED IN
ACCORDANCE WITH THE SPECIFIC TERMS HEREOF AND THAT MONETARY DAMAGES, EVEN IF
AVAILABLE, WOULD NOT BE AN ADEQUATE REMEDY THEREFOR.  IT IS ACCORDINGLY AGREED
THAT THE PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT
BREACHES OF THIS AGREEMENT AND TO ENFORCE SPECIFICALLY THE PERFORMANCE OF THE
TERMS AND PROVISIONS HEREOF IN ANY COURT


 


14

--------------------------------------------------------------------------------



 


SPECIFIED IN SECTION 8.07, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY ARE
ENTITLED AT LAW OR IN EQUITY.  THE PARTIES FURTHER AGREE NOT TO ASSERT THAT A
REMEDY FOR SPECIFIC PERFORMANCE IS UNENFORCEABLE, INVALID, CONTRARY TO LAW OR
INEQUITABLE FOR ANY REASON, NOR TO ASSERT THAT A REMEDY OF MONETARY DAMAGES
WOULD PROVIDE AN ADEQUATE REMEDY FOR ANY SUCH BREACH.


 


ARTICLE 9


DEFINITIONS


 


SECTION 9.01.  DEFINITIONS.  (A)  AS USED HEREIN, THE FOLLOWING TERMS HAVE THE
FOLLOWING MEANINGS:


 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that none of the Company or any of its Subsidiaries shall be deemed an
Affiliate of Parent or any of its Subsidiaries for purposes of this Agreement,
and none of Parent or any of its Subsidiaries (other than the Company and its
Subsidiaries) shall be deemed to be an Affiliate of the Company or any of its
Subsidiaries.

 

“Delaware Litigation” means the litigation entitled iBasis, Inc. v. Koninklijke
KPN N.V., et al.,; KPN B.V. and Koninklijke KPN N.V. v. IBasis, Inc., et al.,
Civil Action No. 4774-VCS, pending in the Chancery Court of the State of
Delaware.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission or authority or other governmental
instrumentality, whether domestic or foreign, federal, state or local,
multinational or supranational.

 

“Law” means all laws (including common law), statutes, ordinances, codes,
rules and regulations of any Governmental Authorities.

 

“New York Federal Litigation” means the litigation entitled iBasis, Inc. v.
Koninklijke KPN N.V., et al., Civil Action No. 09-7288 (AKH), pending in the
United States District Court for the Southern District of New York.

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Right” has the meaning set forth for such term in the Rights Agreement.

 

“Rights Agreement” means the Rights Agreement dated July 30, 2009 between the
Company and Computershare Trust Company, N.A., as rights agent, as amended to
the date of this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at any
time directly or indirectly owned by such Person.

 


SECTION 9.02.  OTHER DEFINITIONAL AND INTERPRETATIVE PROVISIONS.  THE WORDS
“HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF LIKE IMPORT USED IN THIS
AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS AGREEMENT.  THE CAPTIONS HEREIN ARE INCLUDED FOR REFERENCE
PURPOSES ONLY AND SHALL BE IGNORED IN THE CONSTRUCTION OR INTERPRETATION
HEREOF.  REFERENCES TO ARTICLES, SECTIONS, EXHIBITS, ANNEXES AND SCHEDULES ARE
TO ARTICLES, SECTIONS, EXHIBITS, ANNEXES AND SCHEDULES OF THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.  ALL SCHEDULES ANNEXED HERETO OR REFERRED TO HEREIN ARE
HEREBY INCORPORATED IN AND MADE A PART OF THIS AGREEMENT AS IF SET FORTH IN FULL
HEREIN.  ALL TERMS DEFINED IN THIS AGREEMENT AND USED BUT NOT OTHERWISE DEFINED
IN ANY SCHEDULE OR ANY OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO SHALL
HAVE THE MEANING AS DEFINED IN THIS AGREEMENT.  THE DEFINITIONS CONTAINED IN
THIS AGREEMENT ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF
SUCH TERMS.  WHENEVER THE WORDS “INCLUDE”, “INCLUDES” OR “INCLUDING” ARE USED IN
THIS AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION”.  “WRITING”, “WRITTEN” AND COMPARABLE TERMS REFER TO PRINTING,
TYPING AND OTHER MEANS OF REPRODUCING WORDS (INCLUDING ELECTRONIC MEDIA) IN A
VISIBLE FORM.  REFERENCES TO ANY STATUTE SHALL BE DEEMED TO REFER TO SUCH
STATUTE AS AMENDED FROM TIME TO TIME AND TO ANY RULES OR REGULATIONS PROMULGATED
THEREUNDER.  REFERENCES TO ANY AGREEMENT OR CONTRACT SHALL BE DEEMED TO REFER TO
SUCH AGREEMENT OR CONTRACT AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO
TIME IN ACCORDANCE WITH THE TERMS THEREOF.  REFERENCES TO ANY PERSON INCLUDE THE
SUCCESSORS AND PERMITTED ASSIGNS OF THAT PERSON.


 


[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK; THE NEXT PAGE IS
THE SIGNATURE PAGE.]


 


16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

iBASIS, INC.,

 

 

 

 

 

By:

/s/ Mark S. Flynn

 

 

Name: Mark S. Flynn

 

 

Title:

Chief Legal Officer and Corporate Secretary

 

 

 

 

 

 

 

KONINKLIJKE KPN N.V.,

 

 

 

 

 

By:

/s/ Ad J. Scheepbouwer

 

 

Name: Ad J. Scheepbouwer

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

KPN B.V.,

 

 

 

 

 

By:

/s/ Ad J. Scheepbouwer

 

 

Name: Ad J. Scheepbouwer

 

 

Title:

Chief Executive Officer,

 

 

 

Koninklijke KPN N.V.

 

 

 

 

 

CELTIC ICS INC.,

 

 

 

 

 

By:

/s/ Michel Hoekstra

 

 

Name: Michel Hoekstra

 

 

Title: Secretary

 

17

--------------------------------------------------------------------------------


 

ANNEX I

 

Notwithstanding any other provision of this Agreement, Purchaser shall not be
required to accept for payment or pay for any Shares pursuant to the Offer if:

 

(a)           this Agreement shall have been terminated in accordance with its
terms; or

 

(b)           at expiration of the Offer,

 

(I)       THERE SHALL NOT HAVE BEEN VALIDLY TENDERED AND NOT WITHDRAWN PRIOR TO
THE EXPIRATION OF THE OFFER A NUMBER OF SHARES REPRESENTING AT LEAST A MAJORITY
OF THE SHARES OUTSTANDING IMMEDIATELY PRIOR TO THE EXPIRATION OF THE OFFER,
EXCLUDING SHARES OWNED BY PARENT AND ITS AFFILIATES, THE COMPANY OR ANY OFFICER
OR DIRECTOR OF PARENT, ANY OF ITS AFFILIATES OR THE COMPANY (THE “MAJORITY OF
THE MINORITY CONDITION”);

 

(II)      ANY OF THE OTHER CONDITIONS TO THE OFFER SET FORTH IN THE SCHEDULE TO
(AS AMENDED BY AMENDMENT NOS. 1 THROUGH 7 THERETO) SHALL NOT HAVE BEEN
SATISFIED;

 

(III)     THE SPECIAL COMMITTEE SHALL HAVE MADE AN ADVERSE RECOMMENDATION
CHANGE; OR

 

(IV)     THE COMPANY SHALL NOT HAVE (A) TAKEN THE ACTIONS NECESSARY TO CAUSE THE
SPECIFIED BYLAW AMENDMENTS TO BECOME EFFECTIVE, (B) DELIVERED TO PURCHASER THE
RESIGNATIONS CONTEMPLATED BY SECTION 4.03, WHICH RESIGNATIONS SHALL BE VALID,
BINDING AND EFFECTIVE OR (C) OTHERWISE PERFORMED IN ALL MATERIAL RESPECTS THE
OBLIGATIONS, AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE AGREEMENTS AND
COVENANTS, REQUIRED TO BE PERFORMED BY, OR COMPLIED WITH BY, IT UNDER
SECTION 4.03 OR 4.04 OF THIS AGREEMENT AT OR PRIOR TO THE EXPIRATION OF THE
OFFER.

 

The foregoing conditions to the Offer are for the sole benefit of Parent,
Purchaser and Merger Subsidiary and, subject to the terms and conditions of this
Agreement and the applicable rules and regulations of the SEC, may be waived by
Parent, Purchaser or Merger Subsidiary, in whole or in part, at any time;
provided, however, that the Majority of the Minority Condition shall be
nonwaivable.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

iBASIS, INC.,

 

Plaintiff,

 

v.

 

KONINKLIJKE KPN N.V., KPN B.V., CELTIC ICS INC., EELCO BLOK, JOOST FARWERCK, AD
SCHEEPBOUWER, STAN MILLER, BAPTIEST COOPMANS, A.H.J. RISSEEUW, M. BISCHOFF, C.M.
COLIJN-HOOIJMANS, D.I. JAGER, M.E. VAN LIER LELS, J.B.M. STREPPEL, R.J. ROUTS,
D.J. HAANK, W.T.J. HAGEMAN, M.E. HOEKSTRA and M.N.A.J. VOGT,

)

)

)

)

)

)

)

)

)

)

)

)

)




C.A. No. 4774-VCS

 

)

 

Defendants.

)

 

 

)

 

 

KPN B.V. and KONINKLIJKE KPN N.V.,

 

Counterclaim-Plaintiffs,

 

v.

 

iBASIS, INC., ROBERT H. BRUMLEY, CHARLES N. CORFIELD, OFER GNEEZY, W. FRANK KING
and GORDON J. VANDERBRUG,

 

Counterclaim-Defendants.

)

)

)

)

)

)

)

)

)

)

)

)

 

 

STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

 

IT IS HEREBY STIPULATED AND AGREED by and among the parties, through their
undersigned counsel, that the claims and counterclaims in the above-captioned
action are hereby dismissed with prejudice pursuant to Court of Chancery
Rule 41(a)(1)(ii), with each party to bear its own costs and attorneys’ fees.

 

--------------------------------------------------------------------------------


 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

/s/ David J. Teklits

 

RICHARDS, LAYTON & FINGER P.A.

 

/s/ Raymond J. DiCamillo

 

 

 

David J. Teklits (#3221)
Jay N. Moffitt (#4742)

Bradley D. Sorrels (#5233)

1201 N. Market Street

P.O. Box 1347
Wilmington, DE 19899-1347
(302) 658-9200

Attorneys for Defendants and Counterclaim-Plaintiffs Koninklijke KPN N.V. and
KPN B.V. and Defendants Celtic ICS Inc., Eelco Blok, Joost Farwerck, Ad
Scheepbouwer, Stan Miller, Baptiest Coopmans, A.H.J. Risseeuw, M. Bischoff, C.M.
Colijn-Hooijmans, D.I. Jager, M.E. Van Lier Lels, J.B.M. Streppel, R.J. Routs,
D.J. Haank, W.T.J. Hageman, M.E. Hoekstra and M.N.A.J. Vogt

 

 

Thomas A. Beck (#2086)

Raymond J. DiCamillo (#3188)

Margot F. Alicks (#5127)

920 North King Street

Wilmington, DE 19801

(302) 651-7700

Attorneys for Plaintiff and Counterclaim-Defendant iBasis, Inc. and
Counterclaim-Defendants Robert H. Brumley, Charles N. Corfield, Ofer Gneezy, W.
Frank King and Gordon J. VanderBrug

OF COUNSEL:

 

CRAVATH, SWAINE & MOORE LLP

Julie A. North

Darin P. McAtee

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

(212) 474-1000

 

OF COUNSEL:

 

GIBSON, DUNN & CRUTCHER LLP

Adam H. Offenhartz

David J. Kerstein

J. Ross Wallin

200 Park Avenue

New York, New York 10166-0193

(212) 351-4000

 

SO ORDERED this        day of November, 2009.

 

 

 

 

 

 

Vice Chancellor

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

iBASIS, INC.,

 

Plaintiff,

 

-against-

 

KONINKLIJKE KPN N.V., KPN B.V., CELTIC ICS INC., EELCO BLOK, JOOST FARWERCK,
MICHEL HOEKSTRA, W.T.J. HAGEMAN and AD SCHEEPBOUWER,

 

Defendants.

 

09 Civ. 7288 (AKH)
ECF CASE

 

 

 

 

 

 

 

STIPULATION DISMISSING THE COMPLAINT WITH PREJUDICE

 

WHEREAS, on August 18, 2009, Plaintiff iBasis, Inc. filed a complaint in the
above-referenced action (the “Complaint”) against Defendants Koninklijke KPN
N.V., KPN B.V., Celtic ICS Inc., Eelco Blok, Joost Farwerck, Michel Hoekstra,
W.T.J. Hageman and Ad Scheepbouwer (“Defendants”), and

 

WHEREAS, on November 22, 2009, the parties executed and entered into a
Settlement Agreement providing for the dismissal with prejudice of all claims
brought in the Complaint;

 

--------------------------------------------------------------------------------


 

IT IS HEREBY STIPULATED AND AGREED by and among the parties, through their
undersigned counsel, that the Complaint and all claims brought therein are
hereby dismissed with prejudice pursuant to Rule 41(a)(1)(ii) of the Federal
Rules of Civil Procedure, with each party to bear its own costs and attorneys’
fees.

 

 

 

CRAVATH, SWAINE & MOORE LLP

 

 

 

 

 

By

/s/ Julie A. North

 

 

Julie A. North (jnorth@cravath.com)

 

 

Darin P. McAtee (dmcatee@cravath.com)

 

 

 

Worldwide Plaza

 

825 Eighth Avenue

 

New York, NY 10019

 

(212) 474-1000

 

 

 

 

Attorneys for Defendants Koninklijke KPN N.V., KPN B.V., Celtic ICS Inc., Eelco
Blok, Joost Farwerck, Michel Hoekstra, W.T.J. Hageman and Ad Scheepbouwer

 

 

 

 

 

GIBSON, DUNN & CRUTCHER LLP

 

 

 

By

/s/ Adam H. Offenhartz

 

 

Adam H. Offenhartz (aoffenhartz@gibsondunn.com)

 

 

David J. Kerstein (dkerstein@gibsondunn.com)

 

 

J. Ross Wallin (rwallin@gibsondunn.com)

 

 

 

200 Park Avenue

 

New York, NY 10166

 

(212) 351-4000

 

 

 

 

Attorneys for Plaintiff iBasis, Inc.

 

2

--------------------------------------------------------------------------------



 


EXHIBIT C


 


AMENDMENT TO RIGHTS AGREEMENT


 

THIS AMENDMENT TO RIGHTS AGREEMENT (this “Amendment”) is entered into as of
November [  ], 2009, between iBasis, Inc., a Delaware corporation (the
“Company”), and Computershare Trust Company, N.A., as Rights Agent (the “Rights
Agent”), with respect to the following:

 

A. The Company and the Rights Agent entered into that certain Rights Agreement,
dated as of July 30, 2009 (the “Rights Agreement”);

 

B. Pursuant to Section 27 of the Rights Agreement, the Company may, and the
Rights Agent shall, if the Company so directs, supplement or amend the Rights
Agreement without the approval of the holders of the Rights (as defined in the
Rights Agreement); and

 

C. The Special Committee of the Board of Directors of the Company has authorized
the amendment of the Rights Agreement to amend the Final Expiration Date (as
defined in the Rights Agreement).

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1. Amendment of the Rights Agreement. Clause (i) of Section 7(a) of the Rights
Agreement is hereby amended and restated in its entirety as follows:

 

“(i) the Close of Business on November [  ],1 2009 (the “Final Expiration
Date”),”

 

2. Amendment Controls. If this Amendment conflicts with or is inconsistent with
any provision contained in the Rights Agreement, this Amendment shall control.
This Amendment shall be considered a part of the Rights Agreement.

 

3. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts made
and to be performed entirely within such State.

 

4. Counterparts; Facsimile and PDFs. This Amendment may be executed in any
number of counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. A facsimile or .pdf signature delivered
electronically shall constitute an original signature for all purposes.

 

--------------------------------------------------------------------------------

1      No later than November 27, 2009.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Rights
Agreement to be duly executed as of the date first written above.

 

 

 

iBASIS, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------